

117 HR 5217 IH: Federal Acquisition E-Commerce Fairness and Competition Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5217IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Escobar introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 846 of the National Defense Authorization Act for Fiscal Year 2018 to expand the testing program for e-commerce portal models, and for other purposes.1.Short titleThis Act may be cited as the Federal Acquisition E-Commerce Fairness and Competition Act. 2.Additional testing of commercial e-commerce portal models for Federal procurementSection 846 of the National Defense Authorization Act for Fiscal Year 2018 (41 U.S.C. 1901 note) is amended—(1)in subsection (c)(3)—(A)by striking Not later and inserting the following:(A)GuidanceNot later; and(B)by adding at the end the following:(B)Initial reportNot later than 90 days after the date of the enactment of this subparagraph, the Administrator shall—(i)expand the proof-of-concept testing program by testing at least 3 commercial e-commerce portal models, including the E-Commerce Model, the E-Procurement Model, and the E-Marketplace Model (as such models are described in the implementation plan of the General Services Administration published in March 2018, titled Procurement Through Commercial E-Commerce Portals), so as to ensure that such program is representative of available commercial e-commerce portal models that qualify under subsection (d); and(ii)submit to the appropriate congressional committees a report addressing the following:(I)A summary of the program described in clause (i) to date, including the commercial e-commerce portal providers participating in such program and the Federal agencies purchasing products under such program.(II)The product categories tested to date under such program.(III)The revenue associated with each category and commercial e-commerce portal provider tested to date under such program.(IV)The additional commercial e-commerce portal providers to be tested under such program.(V)A timeline for the completion of such program.(C)Final reportNot later than 180 days after the completion of testing of all commercial e-commerce portal models, the Administrator shall submit to the appropriate congressional committees a report on the results of such testing that includes—(i)an examination and comparison of each commercial e-commerce portal provider with respect to—(I) pricing;(II)product quality;(III)supplier reliability and service;(IV)security of Federal Government information and third-party supplier proprietary information;(V)protections against counterfeit merchandise;(VI)whether products prohibited by law or rule, including products referenced in section 889 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (41 U.S.C. 3901 note), have been offered for sale by any supplier through such commercial e-commerce portal provider; and(VII)supply chain risks, particularly with respect to healthcare and information technology products; and(ii)a comparison of the convenience of each commercial e-commerce portal provider with its overall adherence to Federal procurement rules and policies.; and(2)in subsection (d)—(A)by striking The Administrator and inserting the following:(1)In generalThe Administrator; and(B)by adding at the end the following:(2)LimitationThe Administrator shall ensure that a commercial e-commerce portal provider awarded a contract pursuant to subsection (a), that is owned or controlled by a person or entity with a market capitalization greater than $600,000,000,000 at any time in the 2 years preceding the date of the enactment of this paragraph, does not sell products through the commercial e-commerce portal operated by such portal provider that compete with products sold by any third-party supplier through such portal..